*1407OPINION.
Moeeis :
Beyond a mere recital of some of the deductions claimed, how they were arrived at, and the action of the respondent with respect thereto, we have no other facts .of record from which we may prepare findings of fact or .attempt to reach a decision with respect to the issues raised. While it is true that the petitioner offered his books of memoranda in evidence, from which he appears to have compiled his income for the years in question, we are unable to decipher the writing therein in some instances, and even if we could, there are not sufficient details therein to aid in the determination of the questions in issue. We are, therefore, compelled to conclude that the evidence is wholly insufficient to overcome the prima fade *1408correctness .of the respondent’s findings in any of the particulars urged by the petitioner.

Judgment will be entered for the respondent.